—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated February 15, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs commenced this action to recover damages, inter alia, for personal injuries sustained by the plaintiff Sook Ja Lee when she slipped and fell due to an alleged accumulation of water on the floor of the defendant’s bakery. The Supreme Court granted the defendant’s motion for summary judgment dismissing the complaint. We affirm.
The defendant established its prima facie entitlement to summary judgment by submitting evidence that it took reasonable precautions to remedy the wet condition on its premises caused by a lengthy rainstorm (see Miller v Gimbel Bros., 262 NY 107 [1933]). In this regard, the defendant averred that a rubberized mat was placed on the street side of the front door and another one about one foot inside the front door, and the defendant’s employees were instructed to mop the floor, as necessary, which they did approximately four times during the morning of the accident prior to the injured plaintiffs fall (see *580Negron v St. Patrick’s Nursing Home, 248 AD2d 687 [1998]; Kovelsky v City Univ. of N.Y., 221 AD2d 234, 235 [1995]).
In opposition, the plaintiffs did not raise a triable issue of fact (see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Assing v United Rubber Supply Co., 126 AD2d 590 [1987]).
The plaintiffs’ remaining contention is unpreserved for appellate review. Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.